DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive with respect to the prior art rejections.  The arguments with respect to overcoming the claim objections are persuasive.  Regarding Applicant’s arguments that the prior art fails to explicitly disclose, teach or suggest, “populating by a computing system, an environmental model with raw sensor measurement data captured by different types of sensors in a vehicle,” the Examiner respectfully disagrees.  Mori discloses a data reception unit (5) that receives detection data from the first sensor, the second sensor and host vehicle information sensor.  Further this data that is sent to the data reception unit is considered raw data as the data is sent directly from each sensor to the data reception unit where it populates as observation data with an associated time stamp.  The data from the sensors has clearly not been processed by the data reception unit or any other processor.  Therefore the data is raw in the fact that it has not been processed before and further that it has not yet been processed by the data reception unit.  For these reasons, Mori does disclose populating by a computing system, an environmental model (accumulated data in the data reception unit) with raw sensor measurement data captured by different types of sensors in a vehicle (data that comes directly from the sensor and/or data that has not been processed by the data reception unit).  Further, even if data is initially processed data, the data may still be considered raw data if there is, for example, multiple stages of processing, since the initially processed data is still raw data to the second or later stages of processing.  Therefore this feature is clearly disclosed by Mori and the arguments are not persuasive.  
Regarding Applicant’s arguments that the prior art fails to explicitly disclose, teach, or suggest “separately analyzing, by the computing system, the raw sensor measurement data from the different each sensor.  Further as shown if Figs. 6 and 7, the observation data of the first sensor is clearly marked as an “x” and the observation data of a second sensor is clearly marked with a 󠄀”□”.  The position within the model at a point in time for both the first and second sensors are both predicted and adjusted based on the latest observation of the sensor data.  Therefore, the pattern of the observation data of the first sensor and the second sensor through a time period are analyzed individually as the position of the first sensed data is marked with an “x” and the value is based solely on the observed first sensor data and then the same for the second sensor.  Each of these observed values over a period of time are then used to create association data and object data.  Therefore Mori clearly recites separately analyzing, by the computing system, the raw sensor measurement data from the different types of the sensors to identify, on a per-sensor type basis, patterns in the raw sensor measurement data stored in the environmental model that are indicative of possible objects proximate to the vehicle, wherein each observation data is taken individually to determine a pattern, such as the change of position over a period of time of “x” for the first sensor or the change in position over a period of time of ”□” and from the observed data, association data and object data are determined, meaning that the observation data patterns are indicative of possible objects proximate the vehicle.  The rejections of the claims as being anticipated by Mori 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori US 2017/0372149.

Regarding claims 1, 8, and 15, Mori discloses a method (claim 1), an apparatus comprising at least one memory device storing instructions configured to cause one or more processing devices to perform operations (claim 8), and a system comprising: a memory device configured to store machine-readable instructions; and a computing system including one or more processing devices, in response to executing the machine-readable instructions configured to (claim 15) and comprising: 

populating, by a computing system, an environmental model with raw sensor measurement data captured by different types of sensors in a vehicle (in at least paragraph [0019], first sensor and second sensor), wherein the environmental model has an environmental coordinate field associated with a vehicle that is spatially aligned with measurement coordinate fields of the different types of the sensors, and wherein the environmental model stores the raw sensor measurement data in the environmental coordinate field based on the spatial alignment (in at least paragraphs [0006], wherein the data reception unit  creates and outputs observation data of each sensor [0024], wherein the data reception unit receives detection data of the first sensor, from the first sensor, detection data of the second sensor, from the second sensor, and host vehicle data from the vehicle information sensor, processes as need the respective detection data into observation data, and paragraphs [0032-0038] ,wherein the data reception unit receives respective sensor data from first and second sensors and also the data reception unit receives a reception time as a point in time at which the respective detection data is received, and lastly the detection data can be processed while mapped to the point in time at which the detection data is received, and can be expressed in the form a vector quantity, with a positive or negative sign); 

separately analyzing, by the computing system, the raw sensor measurement data from the different types of the sensors to separately identify, on a per-sensor type basis, patterns in the raw sensor measurement data stored in the environmental model that are indicative of possible objects proximate to the vehicle, wherein each of the identified patterns corresponds to the raw sensor measurement data captured by one of the different types of the sensors (in at least paragraphs [0006], wherein the data unit  creates and outputs observation data of each sensor [0024], wherein the data reception unit receives detection data of the first sensor, from the first sensor, detection data of the second sensor, from the second sensor, and host vehicle data from the vehicle information sensor, processes as needed the respective detection data into observation data, and paragraphs [0032-0038] ,wherein the data reception unit receives respective sensor data from first and second sensors and also the data reception unit receives a reception time as a point in time at which the respective detection data is received, and lastly the detection data can be processed while mapped to the point in time at which the detection data is received, and can be expressed in the form a vector quantity, with a positive or negative sign, further refer to Figs. 6 and 7, therefore the data reception unit populates an environmental model that has all the data aligned as a vector with a magnitude and direction at the received time and analyzes the data into observation data for each respective sensor, and transmits the data to the association processing unit and updating processing unit); and 

associating, by the computing system, the patterns in the raw sensor measurement data from the different types of the sensors to identify detection events corresponding to the possible objects proximate to the vehicle, wherein a control system for the vehicle is configured to control operation of the vehicle based, at least in part, on the detection events (in at least paragraphs [0025-0026], the association processing unit determines a correspondence between the observation data and object data and outputs to the updating processing unit, observation data, object data, and association data summarizing a correspondence between the forgoing, wherein existence of a correspondence denotes that give observation data and given object data apply to one same object or are associated to a high likelihood of that being the case, and further the updating processing unit, updates and outputs the object data on the 

Regarding claims 2, 9, and 16, Mori discloses the limitations the limitations of claims 1, 8, and 15 as shown above.  Mori further discloses the method, apparatus, and system, wherein identifying the patterns in the raw sensor measurement data further comprises extracting features from image data corresponding to at least one image capture device (in at least paragraph [0019], wherein the first and second sensor may be an optical camera and further in cited sections above in the independent claims).  

Regarding claims 3, 10, and 17, Mori discloses the limitations of claims 1, 8, and 15 as shown above.  Mori further discloses the method, apparatus, and system, wherein identifying patterns in the raw sensor measurement data further comprises identifying, on the per-sensor type basis, one or more clusters of data points in the raw sensor measurement data (in at least Figs. 6 and 7, and paragraphs [0086-0088], wherein a cluster of data points are provided based on the observation of the first sensor and the second sensor).  

Regarding claims 4, 11, and 18, Mori discloses the limitations of claims 3, 10, and 17 as shown above.  Mori further discloses the method, apparatus, and system, wherein identifying the clusters of the data points in the raw sensor measurement data further comprises: 
identifying spatial locations in a particular time period for the data points in the raw sensor measurement data from the environmental model (in at least paragraph [0034, wherein the reception times T1 and T2 are determined for each sensor value, and further Fig. 6-9 and paragraphs [0087-0094], wherein at each time period a new observation data for each sensor is recorded and further corrected if the observation data and object data are deemed to apply to one object); 

determining a state corresponding to the data points in the raw sensor measurement data based, at least in part, on inter-frame differences corresponding to the data points in the raw sensor measurement data (in at least paragraph [0034, wherein the reception times T1 and T2 are determined for each sensor value, and further Fig. 6-9 and paragraphs [087-0091], wherein at each time period a new observation data for each sensor is recorded and further corrected if the observation data and object data are deemed to apply to one object); and 

grouping a subset of the data points in the raw sensor measurement data into one of the clusters based on the identifying spatial locations in the particular time period and the determined state corresponding to the data points (in at least paragraph [0034, wherein the reception times T1 and T2 are determined for each sensor value, and further Fig. 6-9 and paragraphs [087-0091], wherein at each time period a new observation data for each sensor is recorded and further corrected if the observation data and object data are deemed to apply to one object).  

Regarding claims 5, 12, and 19, Mori discloses the limitations of claims 1, 8, and 15 as shown above.  Mori further discloses the method, apparatus, and system, further comprising determining, by the computing system, inter-frame differences in the raw sensor measurement data corresponding the patterns in the raw sensor measurement data, wherein associating the patterns in the raw sensor measurement data from different types of the sensors to identify the detection events corresponding to the possible objects proximate to the vehicle is based, at least in part, on the inter-frame differences in the raw sensor measurement data (in at least paragraph [0034, wherein the reception times T1 and T2 are determined for each sensor value, and further Fig. 6-9 and paragraphs [087-0091], wherein at each time period a new observation data for each sensor is recorded and further corrected if the observation data and object data are deemed to apply to one object). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Hartung US 2017/0139411. 

	Regarding claims 6, 13, and 20, Mori discloses the limitations of claims 1, 8, and 15 as shown above.  Mori further discloses the method, apparatus, and system, wherein the detection events have properties associated with the possible objects proximate to the vehicle (in at least paragraph [0026], the object data includes a state vector of the object).  Mori fails to explicitly disclose however Hartung teaches the method, wherein the detection events have properties associated with the possible objects proximate to the vehicle, and wherein associating the patterns in the raw sensor measurement data from different types of the sensors to identify the detection events further comprises generating confidence levels corresponding to the properties of the detection events (in paragraphs [0036] and [0072], wherein a confidence level with each component is further determined).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the sensor measurement and object 
 
	Regarding claims 7 and 14, the combination of Mori and Hartung teaches the limitations of claims 6 and 13 as shown above.  Mori further discloses the method and apparatus, wherein the properties include at least one a unity, a velocity, an orientation, a center of gravity, an existence, a size, or a novelty associated with the detection events (in at least paragraph [0026], state vector of object for example speed of the object).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669